DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 3, the phrase “all over the main body” renders the claims indefinite. Though this phrase suggests covering the entire surface area of the main body, this contradicts for instance the sealing ring being “on an inner side of the main body relative to the contact member”, and is also not supported by the embodiments shown in, for example, Figs. 4 and 14 of the instant specification. For the purpose of examination, “all over the main body” has been interpreted to mean provided continuously in an annular direction of the main body, based on Figs. 4 and 14 of the instant specification.
The term "a large number of contact terminals" in claim 4, lines 3-4, and claim 14, lines 2-3, is a relative term which renders the claim indefinite.  The term " a large number of contact terminals" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purpose of examination, “a large number of contact terminals” has been interpreted to mean multiple contact terminals.
In claim 11, line 2, the term “flux-reflux bath” is unclear. The “flux-reflux bath” is only described by operation as a bath which holds plating fluid (see e.g. Paragraph 0055, lines 8-9, and Paragraph 0057, lines 5-7, of the instant specification), with no definition or description of what makes it specifically a “flux-reflux” bath. For examination purposes, “flux-reflux” bath has been interpreted as a bath adjacent the plating bath which can fill or empty plating solution, based on the description of the instant specification and the translation of the priority document which describes it as a “tidal tank”.
The term "in front of the plating bath" in claim 11, line 2, is a relative term which renders the claim indefinite.  The term "in front of the plating bath" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purpose of examination, “in front of the plating bath” has been interpreted to mean adjacent to the plating bath in a loading/unloading direction.
Any claim(s) dependent on the above claim(s) is/are rejected for their dependence
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-2, 6, 8-10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keigler et al. (U.S. Patent No. 7,727,366), hereinafter Keigler ‘366, in view of Keigler (U.S. Patent No. 6,540,899), hereinafter Keigler ‘899 and He et al. (U.S. 2013/0062197), hereinafter He.
Regarding claim 1, Keigler ‘366 teaches a workpiece holding jig (see e.g. Fig. 2, workpiece holder 18 holding workpiece 30; Col. 7, lines 4-5) for holding a workpiece having a plate shape (see e.g. Col. 5, lines 49-51), the workpiece being an object to be electroplated (see e.g. Col. 5, lines 40-42, and Col. 6, lines 3-7), comprising a back panel (see e.g. Fig. 2, body 38), and a frame body (see e.g. Fig. 2, ring 42), wherein the workpiece is held between the back panel and the frame body (see e.g. Col. 7, lines 18-19), the frame body is configured to be attached to the back panel to hold a peripheral portion of the workpiece between the frame body and the back panel (see e.g. Col. 7, lines 19-21), the frame body includes a main body having an annular shape (see e.g. Fig. 2, ring 42), a contact member which comes into electrical contact with the peripheral portion of the workpiece (see e.g. Col. 9, lines 12-16), and a seal member provided all over the main body and located on an inner side of the main body relative to the contact member (see e.g. Fig. 6, inner sealing surface 102; Col. 9, lines 10-12), the frame body is adapted to form a sealed space that accommodates the peripheral portion of the workpiece and the contact member in a state where the seal member and the contact member are in contact with the peripheral portion of the workpiece (see e.g. 
Keigler ‘366 does not explicitly teach a conductive member provided all over the main body and the contact member being provided along the conductive member, the contact being electrically connected to the conductive member. Keigler ‘366 does however teach that the main body (“ring”) can be the sealing ring assembly described by Keigler ‘899 (see e.g. Col. 7, lines 35-37).
Keigler ‘899 teaches an apparatus for fluid sealing and electrical contacting of a workpiece during electrodeposition (see e.g. Abstract), comprising a sealing ring assembly (see e.g. Figs. 1 and 2, sealing ring assembly 10) which includes a conductive member provided all around the sealing ring (see e.g. Fig. 2, titanium or steel support plate 32; Col. 5, lines 5-6), upon which a contact member is provided (see e.g. Fig. 2, contact plate 30 which includes contact tips 26 to provide electrical contact to the workpiece; Col. 5, lines 39-44). The conductive member is taught as thicker than the contact ring (see e.g. Fig. 2 and 3, Col. 5, lines 1-7), and also taught as extending wider (see e.g. Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the main body ring taught by Keigler ‘366 to be the sealing ring assembly taught by Keigler ‘899 as one of the suitable explicitly stated embodiments of the ring taught by Keigler ‘366.
Keigler ‘366 in view of Keigler ‘899 does not explicitly teach the conductive member being electrically connected to the contact member and the wide and thick form 
He teaches a wafer holding assembly for electroplating (see e.g. Abstract), which comprises a conductive bus bar (see e.g. Fig. 3B, distribution bus bar 214) which is connected to a contact member (see e.g. Fig. 3B, contact member 208), where the bus bar is substantially thick to allow for more uniform current distribution by minimizing voltage drop between the point where the bus bar contacts a power connector and any point where current exits through the contact member and into the wafer (see e.g. Paragraph 0051, lines 8-16). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wide and thick conductive member taught by Keigler ‘366 in view of Keigler ‘899 to be electrically connected to the contact member as taught by He in order to provide uniform current distribution through the contact member to the wafer.
Regarding claim 2, Keigler ‘366 in view of Keigler ‘899 and He teaches the back panel including a liquid inlet through which a liquid is injected into the sealed space (see e.g. Keigler ‘366 Figs. 5 and 23, port 86 which can connect to channel 368 to sealed groove 54 in the body 38; Col. 19, line 60-Col. 20, line 2).
Regarding claim 6, Keigler ‘366 in view of Keigler ‘899 and He teaches an electroplating apparatus including the workpiece holding jig according to claim 1 (see e.g. Keigler ‘366 Fig. 10, “fluid processing” apparatus with a module 22 which includes the workpiece holder 18; Col. 11, lines 57-58 and 62-63), the electroplating apparatus being configured to hold the workpiece with the workpiece holding jig and electroplate 
Regarding claim 8, Keigler ‘366 in view of Keigler ‘899 and He teaches the transfer mechanism including a vertical transfer mechanism configured to load and unload the workpiece holding jig into and from the plating bath in a vertical direction (see e.g. Keigler ‘366 Fig. 1; Col. 6, lines 50-51).
Regarding claim 9, Keigler ‘366 in view of Keigler ‘899 and He teaches a plurality of the plating baths being arranged side by side in a horizontal direction (see e.g. Keigler ‘366 Fig. 1, multiple modules 22; Col. 5, lines 40-42), and the vertical transfer mechanism being connected to a first conveying mechanism to convey the workpiece holding jig to a loading and unloading position with respect to each of the plating baths (see e.g. Keigler ‘366 Col. 5, lines 44-46).
Regarding claims 10 and 16, Keigler ‘366 in view of Keigler ‘899 and He teaches the main body of the frame body having a rectangular shape (see e.g. Keigler ‘366  Col. 7, lines 27-29), the transfer mechanism being adapted to load and unload the workpiece holding jig holding the workpiece in an upright position into and from the plating bath (see e.g. Keigler ‘366 Fig. 1; Col. 6, lines 50-51), the workpiece holding jig including a .
Claims 3 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keigler ‘366 in view of Harris et al. (U.S. 2017/0009367), hereinafter Harris. 
Regarding claim 3, Keigler ‘366 teaches a workpiece holding jig (see e.g. Fig. 2, workpiece holder 18 holding workpiece 30, Col. 7, lines 4-5) for holding a workpiece having a plate shape (see e.g. Col. 5, lines 49-51), the workpiece being an object to be electroplated (see e.g. Col. 5, lines 40-42, and Col. 6, lines 3-7), comprising a back panel (see e.g. Fig. 2, body 38), and a frame body (see e.g. Fig. 2, ring 42), wherein the workpiece is held between the back panel and the frame body (see e.g. Col. 7, lines 18-19), the frame body is configured to be attached to the back panel to hold a peripheral portion of the workpiece between the frame body and the back panel (see e.g. Col. 7, lines 19-21), the frame body includes a main body having an annular shape (see e.g. Fig. 2, ring 42), a contact member which comes into electrical contact with the peripheral portion of the workpiece (see e.g. Col. 9, lines 12-16), and a seal member provided all over the main body and located on an inner side of the main body relative to the contact member (see e.g. Fig. 6, inner sealing surface 102; Col. 9, lines 10-12), the frame body is adapted to form a sealed space that accommodates the peripheral portion of the workpiece and the contact member in a state where the seal member and 
Keigler ‘366 does not teach a wire being provided all over the main body and the contact member being provided along the wire. Keigler ‘366 does however teach an electrical contact on the back panel for communicating electrical current to the workpiece (see e.g. Col. 8, lines 62-64), whereas the contact member on the main body includes contact terminals which directly contact the peripheral portion of the workpiece (see e.g. Col. 9, lines 12-16).
Harris teaches a chuck assembly for holding a wafer in an electroplating system (see e.g. Abstract), comprising a ring and a backing plate (see e.g. Fig 3, ring 24 and backing plate 22), wherein a ring bus bar is provided all around the main body of the ring (see e.g. Fig. 7, bus bar 90 shown extending along the inner perimeter of the ring 24; Paragraph 0022, lines 1-4) and provides electrical connection between the backing plate assembly and electrical contacts which contact the wafer (see e.g. Fig. 7, bus bar 90 electrically connected to contact fingers 98; see e.g. Paragraph 0022, lines 6-8, and Paragraph 0025, lines 1-3), where the ring bus bar can be replaced with another form of electrical conductor such as a wire (see e.g. Paragraph 0031, lines 6-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the workpiece holding jig taught by 
Regarding claim 18, Keigler in view of Harris ‘366 teaches an electroplating apparatus including the workpiece holding jig according to claim 3 (see e.g. Keigler ‘366 Fig. 10, “fluid processing” apparatus with a module 22 which includes the workpiece holder 18; Col. 11, lines 57-58 and 62-63), the electroplating apparatus being configured to hold the workpiece with the workpiece holding jig and electroplate the workpiece thus held (see e.g. Keigler ‘366 Col. 6, lines 3-7), comprising a plating bath configured to hold a plating solution and electroplate the workpiece (see e.g. Keigler ‘366 Fig. 10, housing 200; Col. 11, lines 59-61), and a transfer mechanism configured to load and unload the workpiece holding jig the workpiece into and from the plating bath (see e.g. Keigler ‘366 Fig. 1, transport system 26; Col. 5, lines 44-46), wherein the sealed space in the workpiece holding jig is filled with a liquid that contains no metal salt (“clean” fluid that will not contaminate the workpiece is introduced to the sealed periphery, see e.g. Keigler ‘366 Col. 19, lines 22-28).
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keigler ‘366 in view of Keigler ‘899 and He, as applied to claim 1 above, further in view of Saito et al. (U.S. 2005/0274604), hereinafter Saito.
Regarding claim 4, Keigler ‘366 in view of Keigler ‘899 and He teaches the contact member being a comb shaped member (see e.g. Keigler ‘899 Fig. 4) including multiple contact terminals (see e.g. Keigler ‘899 Fig. 4), the contact terminals being arranged side by side and configured to come into electrical contact with the peripheral 
Keigler ‘366 in view of Keigler ‘899 and He does not explicitly teach the contact terminals having a leaf spring shape.
Saito teaches a substrate holder for a plating apparatus (see e.g. Abstract), comprising a contact ring with a comb-shaped contact member with a plurality of contact strips that contact a peripheral portion of the substrate (see e.g. Figs. 2 and 5A, feeding ring 19 with feeding contact 15 with contact strips 15a; Paragraph 0015, lines 1-5), the contact strips being arranged side by side and having a leaf spring shape (see e.g. Figs. 5A and 5B). This shape arrangement for the contact member and contact strips provides uniform pressure contact as well as current distribution along the contacted peripheral portion of the substrate to allow for uniform plating (see e.g. Paragraph 0015, line 4-Paragraph 0016, and Paragraphs 0035-0036).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the contact member taught by Keigler ‘366 in view of Keigler ‘899 and He to have the comb-shape with leaf spring-shaped contact terminals as taught by Saito in order to perform uniform plating by providing uniform pressure and electrical contact to the peripheral portion of the substrate.
Regarding claim 5, Keigler in view of He and Saito teaches the main body of the frame body having a rectangular shape (see e.g. Keigler ‘366 Col. 7, lines 27-29; .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keigler ‘366 in view of Keigler ‘899 and He, as applied to claim 6 above, further in view of Mizohata et al. (U.S. Patent No. 7,169,269), hereinafter Mizohata.
Regarding claim 7, Keigler ‘366 in view of Keigler ‘899 and He teaches all the elements of the invention of claim 6 as stated above. Keigler ‘366 in view of Keigler ‘899 and He does not specifically teach the liquid being tap water, natural water, or pure water, and the pure water being deionized water, distilled water, purified water, or RO water. Keigler ‘366 in view of Keigler ‘899 and He does however teach the liquid being a “clean” fluid that won’t contaminate the workpiece (see e.g. Keigler ‘366 Col. 19, lines 22-23).
Mizohata teaches a plating apparatus including a substrate holding mechanism (see e.g. Abstract), comprising a channel that introduces a “cathode cleaning liquid” to a sealed peripheral portion of the substrate (see e.g. Fig. 12, fluid traveling through channel 81d to cathode 83 sealed from plating liquid by sealing surface 80s; Col. 37, lines 50-65). This liquid can be deionized water so that any amount of plating liquid leaking through the seal would cause a drastic increase in conductivity that can be detected by a downstream conductivity meter (see e.g. Col. 49, lines 3-14), allowing prevention of continued process operation when the cathode is contaminated by the plating liquid (see e.g. Col. 49, lines 15-21). Keigler ‘366 teaches a desire to test the barrier of the fluid seal (see e.g. Keigler ‘366 Col. 10, lines 31-34) and also teaches a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electroplating apparatus taught by Keigler ‘366 in view of Keigler ‘899 and He to use deionized water as the liquid introduced to the sealed space as taught by Mizohata as it meets the requirement of being a “clean” fluid desired by Keigler ‘366 and can allow for detection of any amount of leakage of the plating liquid by, for instance, a downstream conductivity meter.
Claims 11-13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keigler ‘366 in view of Keigler ‘899 and He, as applied to claim 6 above, further in view of Sudo (JP 2002327296, citation based on translation).
Regarding claim 11, Keigler ‘366 in view of Keigler ‘899 and He teaches all the elements of the invention of claim 6 as stated above. Keigler ‘366 in view of Keigler ‘899 and He does not teach a flux-reflux bath being disposed in front of the plating bath. Keigler ‘366 does however teach that the processing modules can be used for different processes requiring “fluid flow and/or electric field control and use” (see e.g. Keigler ‘366 Col. 6, lines 3-10).
Sudo teaches a plating apparatus (see e.g. Title and Paragraph 0001) which comprises a treatment bath which is preceded and followed by tanks which fill and empty with the plating solution, i.e. flux and reflux portions, (see e.g. Fig. 2, treatment liquid transfers from the treatment tank shown at the center into the entrance and exit “path boxes” via communication pipes 11 and empties from the path boxes via drains 5 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plating apparatus taught by Keigler ‘366 in view of Keigler ‘899 and He to comprise the filling and emptying, i.e. flux-reflux, tanks taught by Sudo in order to prevent the workpiece from being disrupted by a large amount of liquid outflow upon entering and leaving the plating treatment bath in a horizontal direction. 
Sudo further teaches a horizontal transfer mechanism (see e.g. Fig. 2, transfer machine 3) configured to load and unload the workpiece into and out of the treatment bath and the flux-reflux baths in a horizontal direction (see e.g. Figs. 1 and 2, workpieces 15 loaded on the right side and unloaded on the left side of the tank and path boxes via gates 16, as shown below).This horizontal transfer mechanism allows for the workpiece to be moved between the baths without having to be lifted up out of the baths (see e.g. Fig.2, continuous horizontal transfer of the workpieces between the treatment bath and the path boxes, indicated by movement arrows as shown below; Paragraph 0006, lines 1-2, and Paragraph 0008), which can cause oxidation on the treated surface due to exposure to air (see e.g. Paragraph 0002, lines 2-3).

    PNG
    media_image1.png
    325
    617
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    357
    598
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plating apparatus taught by Keigler ‘366 in view of Keigler ‘899, He and Sudo to further comprise the horizontal transfer mechanism taught by Sudo in order to prevent oxidation of the workpiece due to exposure to air when it is lifted up and down.

Regarding claims 13 and 17, Keigler ‘366 in view of Keigler ‘899, He and Sudo teaches the main body of the frame body having a rectangular shape (see e.g. Keigler ‘366 Col. 7, lines 27-29), the transfer mechanism being adapted to load and unload the workpiece holding jig holding the workpiece in an upright position into and from the plating bath (see e.g. Keigler ‘366 Fig. 1; Col. 6, lines 50-51).
Keigler ‘366 in view of Keigler ‘899, He and Sudo, as applied to claim 11, does not explicitly teach the workpiece holding jig including an upper guide bar extending along an upper side of the main body and a lower guide bar extending along a lower side of the main body, and the plating bath and the flux-reflux bath each include an upper guide rail configured to guide the upper guide bar and a lower guide rail configured to guide the lower guide bar. 
Keigler ‘366 does however teach guide strips being provided along on one or more of the edges of the workpiece holder to align the workpiece (see e.g. Keigler ‘366 Col. 7, lines 14-17), the guide strips being configured to insert into guide grooves on two opposing sides of the processing bath (see e.g. Keigler ‘366 Col. 12, lines 9-12). 
. 
Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keigler ‘366 in view of Harris, as applied to claim 3 above, further in view of Saito.
Regarding claim 14, Keigler ‘366 in view of Harris teaches all the elements of the invention of claim 3 as stated above. Keigler ‘366 in view of Harris further teaches the contact member including a large number of contact terminals, the contact terminals being configured to come into electrical contact with the peripheral portion of the workpiece (see e.g. Keigler ‘366 Fig. 6, exposed terminals of contacting flexure fingers are attached along the inner sealing surface 102 which forms a barrier along the perimeter of the workpiece, Col. 9, lines 10-16).
Keigler ‘366 in view of Harris does not teach the contact member being comb-shaped and the contact terminals having a leaf spring shape.
Saito teaches a substrate holder for a plating apparatus (see e.g. Abstract), comprising a contact ring with a comb-shaped contact member with a plurality of contact strips that contact a peripheral portion of the substrate (see e.g. Figs. 2 and 5A, feeding ring 19 with feeding contact 15 with contact strips 15a; Paragraph 0015, lines 1-5), the contact strips being arranged side by side and having a leaf spring shape (see e.g. Figs. 5A and 5B). This shape arrangement for the contact member and contact strips provides uniform pressure contact as well as current distribution along the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the contact member taught by Keigler ‘366 in view of Harris to be comb-shaped and have leaf spring-shaped contact terminals as taught by Saito in order to perform uniform plating by providing uniform pressure and electrical contact to the peripheral portion of the substrate.
Regarding claim 15, Keigler ‘366 in view of Harris and Saito teaches the main body of the frame body having a rectangular shape (see e.g. Keigler ‘366 Col. 7, lines 27-29), and the comb-shaped contact member being provided continuously or separately on each side of the main body (see e.g. Saito Figs. 5A and 10).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keigler ‘366 in view of Harris, as applied to claim 18 above, further in view of Mizohata.
Regarding claim 19, Keigler ‘366 in view of Harris teaches all the elements of the invention of claim 6 as stated above. Keigler ‘366 in view of Harris does not specifically teach the liquid being tap water, natural water, or pure water, and the pure water being deionized water, distilled water, purified water, or RO water. Keigler ‘366 in view of Harris does however teach the liquid being a “clean” fluid that won’t contaminate the workpiece (see e.g. Keigler ‘366 Col. 19, lines 22-23).
Mizohata teaches a plating apparatus including a substrate holding mechanism (see e.g. Abstract), comprising a channel that introduces a “cathode cleaning liquid” to a sealed peripheral portion of the substrate (see e.g. Fig. 12, fluid traveling through 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electroplating apparatus taught by Keigler ‘366 in view of Harris to use deionized water as the liquid introduced to the sealed space as taught by Mizohata as it meets the requirement of being a “clean” fluid desired by Keigler ‘366 and can allow for detection of any amount of leakage of the plating liquid by, for instance, a downstream conductivity meter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.S.J./Examiner, Art Unit 1795                                                                                                                                                                                                        
/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795